Title: The Comte de Vergennes to Benjamin Franklin: A Translation, 9 January 1779
From: Vergennes, Charles Gravier, Comte de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles, 9 January 1779
      
      I have received, gentlemen, the undated letter that you did me the honor to write. Rest assured that we will, as much as circumstances will permit, take its contents into consideration. You may rely on the sincere interest that the King takes in the prosperity of the United States. I have the honor to be very perfectly, gentlemen, your very humble and very obedient servant
      
       De Vergennes
      
     